DETAILED ACTION
Note: The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant’s arguments filed in the reply on August 16, 2021 were received and fully considered. No claims were amended. The current action is FINAL. Please see corresponding rejection headings and response to arguments section below for more detail.

Claim Rejections - 35 USC § 102(a)(1)
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Adam et al. (US PG Pub. No. 2013/0190640 A1) (hereinafter “Adam”).

Adam was applied in the previous office action.
	With respect to claim 1, Adam teaches an apparatus for collecting a breath sample (Fig.1; par.0079-0096), comprising: (a) an exhalation portal (103 in Fig. 1) in fluid communication with an airflow chamber; (b) an air outflow portal (301 in Fig. 1) in fluid communication with said airflow chamber; (c) an airflow monitor (109 in Fig. 1) in fluid communication with said airflow chamber; and (d) a detachable breath storage vessel (306 in Fig. 1) in fluid communication with said airflow chamber via said air outflow portal.	With respect to claim 2, Adam teaches said air outflow portal is a three-way valve, said three-way valve maneuverable between an air discharge position and an air collection position (shutters 104/105 and valves 301/305 form a three-way valve; see also par.0086).
	With respect to claim 3, Adam teaches a programmable controller in electrical communication with said airflow monitor and said three-way valve, said programmable controller configured to control said valve position in response to readings from said airflow monitor (control module 108 in Fig. 1).
	With respect to claim 4, Adam said exhalation portal is a mouthpiece (mouthpiece 103 in Fig. 1).
	With respect to claim 5, Adam teaches said exhalation portal is a nosepiece (103 can be mask, which reads on a nosepiece when applying broadest reasonable interpretation; see Fig. 1).
	With respect to claim 6, Adam teaches a flow rate restriction mechanism positioned downstream of said exhalation portal (par.0082).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly 

Claims 1, 4, and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Friedman et al. (US PG Pub. No. 2009/0187113 A1) (hereinafter “Friedman”) in view of Ahmad et al. (US PG Pub. No. 2016/0331272 A1) (hereinafter “Ahmad”).

Friedman and Ahmad were cited (but not relied upon) in the previous office action.
	With respect to claim 1, Friedman teaches an apparatus for collecting a breath sample (abstract “breath collection apparatus”), comprising: (a) an exhalation portal (facemask 102 in Fig. 22) in fluid communication with an airflow chamber (flexible bladder 2202 in Fig. 22); (b) an air outflow portal in fluid communication with said airflow chamber (downstream portion of flexible bladder 2202 that opens into vial 2208 as depicted in Fig. 22); and (d) a detachable breath storage vessel in fluid communication with said airflow chamber via said air outflow portal (removable vial 2208 in fluid communication with flexible bladder 2202 via downstream portion of flexible bladder 2202 that opens into vial 2208 as depicted in Fig. 22).
	However, Friedman does not teach an airflow monitor in fluid communication with said airflow chamber.
	Ahmad teaches an airflow monitor in fluid communication with said airflow chamber (“nanoparticle-based sensor subsystem 50 comprising a sensor 52 disposed 
	Therefore, it would have been prima facie obvious to one having ordinary skill in the art (“PHOSITA”) when the invention was filed to modify Friedman to incorporate an airflow monitor (nanoparticle-based sensor) in fluid communication with said airflow chamber in order to measure various analytes in exhaled breath, as evidence by Ahmad. Furthermore, Friedman teaches that removable vial 2208 is meant to be transported to a laboratory for analyzing the breath sample (see par.0067), thereby providing added motivation for PHOSITA to incorporate Ahmad’s analysis device (e.g. nanoparticle- based sensor) in the collector because doing so would allow for on-scene breath analysis. Lastly, both Friedman and Ahmad relate to the same narrow field of endeavor (analysis of exhaled breath), which provides added motivation to PHOSITA to combine these teachings to arrive at the claimed invention. 
	With respect to claim 4, Friedman teaches said exhalation portal is a mouthpiece (par.0053).
	With respect to claim 5, Friedman teaches said exhalation portal is a nosepiece (par.0053).

Response to Arguments
Applicant's arguments filed with respect to the prior art rejections raised in the previous office action have been fully considered, but they are not persuasive. Applicant argues that Adams does not anticipate the claimed invention because “Adam disclosure for collecting a breath sample”), nothing in the claimed invention provides any structural distinction over Adams. In any case, and for the sake of compact prosecution, Examiner adds another prior art rejection (via 35 USC 103) that shows that the claimed invention would also be obvious to PHOSITA. Please see prior art section above for more detail.

Conclusion
No claim is allowed.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason M Sims can be reached on 5712727540. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PUYA AGAHI/Primary Examiner, Art Unit 3791